


EXHIBIT 10.17




AVID TECHNOLOGY, INC.
AMENDMENT NO. 1 TO 2005 AMENDED AND RESTATED STOCK OPTION PLAN


Adopted by the Board of Directors, May 10, 2013


Pursuant to Section 3(a) of the Amended and Restated 2005 Stock Option Plan (the
“Plan”) of Avid Technology, Inc. (the “Company”), the Plan is hereby amended as
set forth below. Capitalized terms used herein and not defined herein shall have
the meanings ascribed to them in the Plan.
The Definition of “Outside Director” in Section 6(a) of the Plan is hereby
amended to read as follows:
An “Outside Director” is a member of the Board who is not then (i) an employee
of the Company or any subsidiary of the Company, (ii) the beneficial owner of
10% or more of the outstanding Common Stock of the Company (a “Significant
Stockholder”) or (iii) a controlling stockholder, member or partner of a
Significant Stockholder.




